The Court having heretofore referred to the Honorable Worth W. Trammell, Circuit judge, for the taking of testimony and for the making to this Court of recommendations in the premises on application of the appellant as to certain costs and attorney's fees which should be allowed to the appellant and paid by the appellee, and the Circuit Judge having submitted his report and recommendations in the premises, it is thereupon ordered and adjudged by the Court that the recommendations of the Circuit Judge allowing the sum of $750.00 as an attorney's fee for representing the appellant in this Court and that the further recommendation of the said Circuit Judge, viz.: "that the said appellee J. Raymond Graves be required by order of court to deposit with J.E. Kelly, the official court reporter of Dade County, Florida, or with the clerk of said Circuit Court, the sum of Six Hundred Fifty ($650.00) Dollars, or to make other arrangements suitable to the said court reporter to secure writing up the report of testimony *Page 590 
in said cause, together with two copies thereof, one copy of which may be filed in the said Circuit Court as the original report of the testimony, and the original of which may be incorporated into the transcript of the record for the Supreme Court, thereby effecting a considerable saving, and the other copy of which may be available for use of both counsel in briefing upon the transcript;" and the further recommendation of said Circuit Judge, viz.: "that the said appellee, J. Raymond Graves, deposit with E.B. Leatherman, as clerk of the Circuit Court, in and for Dade County, Florida, the sum of Eight Hundred Forty-two dollars and fifty cents ($842.50) to cover the cost of preparation and certifying the transcript of record of proceedings in this cause to the said Supreme Court; provided, however, that if a carbon of the testimony written up by the court reporter is filed herein for the original record, and the original imprint is certified to the Supreme Court in the transcript, that whatever saving is thereby effected, may be taken into account and deducted from the said sum of $842.50, and that the said appellee, in such event, shall deposit only so much as is necessary to secure the said Clerk upon a revised estimate of the costs of the transcript, and to insure the certifying of the said transcript of record; counsel for the appellant having agreed to prepare the transcript of all other portions of the record, except the report of testimony, and to furnish the same to the Clerk for certification, and having stipulated that a carbon imprint furnished by the court reporter may be taken and considered by the said Circuit: Court as the original record in said cause and so certified, and that the original imprint so furnished by said court reporter may be incorporated into the said transcript of record to be certified to the Supreme Court," be and it is hereby approved and the appellee is hereby required to make such payment of attorney's fee to the appellant or her *Page 591 
attorney of record; And that the said J. Raymond Graves do within fifteen days from the entry of this Order, deposit with the official court reporter of Dade County the sum of $650.00 to secure the writing up of the testimony in the cause, and to within 20 days of the entry of this Order deposit with E.B. Leatherman, clerk of the Circuit Court of Dade County, Florida, the sum of Eight Hundred Forty-two Dollars and Fifty Cents ($842.50) to cover the cost of preparation and certifying the transcript of record of proceedings in this cause to the said Supreme Court; provided, however, that if a carbon of the testimony written up by the court reporter is filed herein for the original record, and the original imprint is certified to the Supreme Court in the transcript, that whatever saving is thereby effected, may be taken into account and deducted from the said sum of $842.50, and that the said appellee, in such event, shall deposit only so much as is necessary to secure the said clerk upon a revised estimate of the costs of the transcript, and to insure the certifying of the said transcript of record; counsel for the appellant having agreed to prepare the transcript of all other portions of the record, except the report of testimony, and to furnish the same to the clerk for certification, and having stipulated that a carbon imprint furnished by the court reporter may be taken and considered by the said Circuit Court as the original record in said cause and so certified, and that the original imprint so furnished by said court reporter may be incorporated into the said transcript of record, to be certified to the Supreme Court.
It is further ordered that the time for the filing of the transcript of record in this cause be extended until and including not less than ninety (90) days from the date upon which the said appellee furnishes the funds or means to make necessary arrangements in keeping with the order *Page 592 
of this Court to insure the securing of the report of the testimony and a certifying of the transcript of the record.
Objections to Circuit Judge's report are overruled and request for oral argument on hearing of report and objections thereto is not allowed.
So ordered.
TERRELL, C. J., and WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.